Case 3:20-cv-00952-BJD-JRK Document 32 Filed 05/21/21 Page 1 of 2 PageID 227


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   GEICO MARINE INSURANCE
   COMPANY,

                     Plaintiff,

   v.                                             Case No. 3:20-cv-952-BJD-JRK

   GRANTLAND KINGMAN, DIANE
   JARVIS, and COMERICA BANK,

                     Defendants.
                                       /

                                     ORDER

         1.    The Unopposed Motion to Amend Complaint (Doc. No. 31), filed

   May 20, 2021, is GRANTED.

         2.    The Clerk of Court shall file the Second Amended Complaint for

   Declaratory Judgment (Doc. No. 31-1) as of the date of this Order.

         3.    In light of the procedural posture of the case, Plaintiff shall serve

   the new Defendant (or arrange for a waiver of service) as soon as practicable.

   Defendants shall respond to the Second Amended Complaint for Declaratory

   Judgment within the time permitted by the Federal Rules of Civil Procedure.

         DONE AND ORDERED in Jacksonville, Florida on May 21, 2021.
Case 3:20-cv-00952-BJD-JRK Document 32 Filed 05/21/21 Page 2 of 2 PageID 228




   mdc
   Copies to:
   Counsel of Record




                                         2
